             Case 1:20-cv-10434 Document 1-5 Filed 12/10/20 Page 1 of 2




                               EXHIBIT E




49024567;5
FILED: NEW YORK COUNTY CLERK 11/13/2020 11:43 AM                                                                                                                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 18 Case 1:20-cv-10434 Document 1-5 Filed 12/10/20 Page 2 of 2 NYSCEF: 11/13/2020
                                                                   RECEIVED
                                                                                 AFFIDAVIT                            OF          SERVICE


                                                                                                                                                                                                Index        #    656014/2020


   SUPREME                 COURT,                                                                                                                                                   NEW        YORK              COUNTY


   ARGONAUT                    INSURANCE                        COMPANY,
                                                                                                                Plaintiff



                                                                Against


                                                                                                                Defendant



   DRIVETRAIN,                      LLC,        et al,

   STATE         OF    NEW YORK
   COUNTY             OF     ALBANY


   Robert        Wells,        being       duly      sworn,         deposes          and    says that         he/she         is over         the age of eighteen(18)                    years;        that    on 11/10/2020               at
   the office        of the     Secretary              of State,       of the     State      of New           York       in the City            of Albany,           New        York        he/she      served      the
   Summons            & Verified              Complaint,               Verification,               Exhibits          &      Notice          of Electronic            Filing         annexed          on DRIVETRAIN,
   Il£,


   Defendant          in this       action, by delivering                     to and       leave     with     Nancy    Doiigherty                      an authorized                agent     in the office         of the

   Secretary  of State,              of the State of New                      York,
                                                                                  personally                  at the Office   of the               Secretary            of State            of the    State      of New      York,
   two (2) true copies                 thereof         and     that    at the time of making                     such        service,         deponent   paid           said        Secretary         of State      a fee of
   $40.00       dollars.        That       said      service        was      made      pursuant           to Section            303,        Limited      Liability       Company               Law.


   Deponent          further        says that          he/she         knew     the    person        so served            Nancy   Daugherty   as aforesaid   to be an authorized   agent                                              in
   the Office         of the      Secretary            of     State     of New        York,        duly     autho         ized to accept such service   on behalf  of said defendant.


   Deponent          further        states      that     he/she        describes           the person         act     all       served         as follows:


   Sex:     Female         Skin      Color:          White        Hair       Color:        Brown          Age        ppr3x)            55     Height      (approx)            5'l    Weight          (approx)        1 10


   Other       Identifying             Features:              Glasses




                                                                                                                Ro          r    Wells


   Sworn        to    before        me.       this
   1 1/10/2020




   Rosemary            Lanni

  Notary        Public         St      e of New              York
   Qualified          in Albany              County
   Reg      No 4904277
   Commission                Expires          Nov           2, 2021




                                                                                                              1 of 1
